The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 11, 2015

                                      No. 04-14-00670-CR

                                     Simon Rene GARCIA,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR10101
                         Honorable Mary D. Roman, Judge Presiding


                                         ORDER
       On April 7, 2015, Appellant filed his fourth motion for extension of time to file his brief.
Appellant subsequently filed his brief on April 20, 2015. Appellant’s motion is granted and
Appellant’s brief is timely filed. The State’s brief is due to be filed May 20, 2015.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of May, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court